Exhibit 10.19

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made this 14 day of
November, 2005 by and between ARLINGTON GATEWAY INVESTORS, LLC, a Virginia
limited liability company (“Landlord”), successor-in-interest to Arlington
Office, L.L.C., and WATSON WYATT & COMPANY, a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by Deed of Lease dated April 27, 2004 (the “Lease”), Landlord’s
predecessor-in-interest leased unto Tenant certain premises on the fourth (4th),
fifth (5th), sixth (6th), seventh (7th), and eighth (8th) floors (collectively,
the “Premises”) of that certain office building (the “Building”) known by street
address as 901 North Glebe Road, Arlington, Virginia, together with certain
storage space containing approximately 1,000 usable square feet of space in the
Building; and

 

WHEREAS, Landlord and Tenant have agreed to permit Tenant to lease approximately
200 usable square feet of additional storage space on the eighth (8th) floor of
the Building (such 200 usable foot area is herein referred to as the “First
Expansion Storage Space” all as more fully delineated on Exhibit ”A” attached
hereto) on the terms and conditions contained herein; and

 

WHEREAS, the parties desire to confirm in writing the terms and conditions of
the extension and expansion, all as more fully set forth below.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, AND SUCH OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH BEING HEREBY
ACKNOWLEDGED, THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1.                                       First Expansion Storage Space. 
Commencing on the fourteenth (14th) day following the date that Landlord
substantially completes the First Expansion Storage Space Landlord Work (below
defined) and notifies Tenant in writing of such substantial completion (herein
the “First Expansion Storage Space Commencement Date”) and continuing for the
balance of the Term of the Lease, Landlord does hereby grant, demise and lease
unto Tenant and Tenant hereby accepts and leases from Landlord, the First
Expansion Storage Space in “as is” condition (subject to completion of the First
Expansion Storage Space Landlord Work) at the rental and upon the terms and
conditions hereinafter set forth.  Accordingly, from and after First Expansion
Storage Space

 

--------------------------------------------------------------------------------


 

Commencement Date, the reference to “one thousand (1,000) usable square feet” in
the first sentence of Section 35 of the Lease is hereby deleted in its entirety
and “one thousand two hundred (1,200) usable square feet” is hereby inserted in
lieu thereof.  All of the other terms and conditions of Section 35 of the Lease
shall remain in full force and effect following the First Expansion Storage
Space Commencement Date, including, without limitation, the obligation to pay
$15.00 per usable square foot of storage space (i.e., $18,000.00 during the
first Lease Year), subject to 3% increases on each anniversary of the Rent
Commencement Date).  Promptly following the First Expansion Storage Space
Commencement Date, the parties shall enter into a certificate substantially
similar to the form attached to the Lease as Exhibit ”B”, confirming the First
Expansion Storage Space Commencement Date.

 

2.                                       First Expansion Storage Space Landlord
Work.  Landlord, at its sole cost and expense, agrees to perform the following
renovations to the First Expansion Storage Space (collectively, the “First
Expansion Storage Space Landlord Work”):  (i) furnish and install 4-each
building standard fire dampers (12x24), (ii) furnish and install 1-each building
standard light switch and 2-each building standard 2x4 surface mounted light
fixtures, and (iii) paint walls with one (1) coat of building standard paint,
including drywall patching.

 

3.                                       Recitals and Capitalized Terms.  The
recitals herein are hereby incorporated in and made a part of this Amendment. 
Capitalized terms used herein that are defined in the Lease and not defined
herein shall have the meaning assigned to them in the Lease.

 

4.                                       Ratification.  Except as modified
herein, the Lease shall be and remain in full force and effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed on the day and year first hereinabove written.

 

WITNESS:

LANDLORD:

 

 

 

 

 

ARLINGTON GATEWAY INVESTORS,

LLC

 

 

 

a Virginia limited liability company

 

 

 

 

 

 

 

By:

/s/ Lee Petersen

 

By:

/s/ Ralph S. Dweck

 

 

 

 

Ralph S. Dweck, Manager

 

 

 

 

ATTEST:

TENANT:

 

 

 

 

 

WATSON WYATT & COMPANY, a
Delaware corporation

 

 

 

 

 

 

/s/ Michael Brendes

 

By:

/s/ Carl D. Mautz

 

(SEAL)

 

 

Name: Carl D. Mautz

 

 

Title: VP & CFO

 

(CORPORATE SEAL)

 

 

 

--------------------------------------------------------------------------------